DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over  McElroy (US 2004/0250372) in view of Kobayashi et al. (JP2005036998A).
 	McElroy discloses a blower system 40, comprising: one or more blowers 40 (Fig. 1), each blower 40 having an intake 44 for providing air into an impeller chamber (within housing 48) which houses an impeller 32 (paragraph [0026]), wherein an intake plane passes through the intake (Fig. 5); and an actuatable gate 54 covering each intake 44 (Fig. 8); the actuatable gate 54 being movable between a closed position in which it is pulled against the intake (Fig. 7) and an open position in which the gate is lifted off of the intake (Fig. 6), wherein a gate plane passes through the actuatable gate (Figs. 5-8); and an actuator 62 connected with the actuatable gate 54, the actuator 62 attached and being operable for moving the gate 54 between the closed (Fig. 7) and open (Fig. 6) positions while lifting the gate away from the intake 44 such that the intake plane remains substantially parallel to the gate plane (Figs. 5-8).  However, Mcelroy does not disclose a pair of actuators connected with the actuatable gate, the pair of actuators attached and . 
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over  McElroy (US 2004/0250372) in view of Kobayashi et al. (JP2005036998A) as applied to claim 1 as above, and further in view of Christopher (US 7,565,753).
 	The blower system of McElroy as modified by Kobayashi et al. as above includes all that is recited in claims 3-6 except for a controller system. Christopher discloses a blower system 10 . 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 3/6/2021 have been fully considered but they are not persuasive. On pages 5-7 of Remarks, applicant argued that Kobayashi does not teach that the actuators lift the gate away from the intake in a direction orthogonal to the intake plane. The examiner disagreed. Claim 1 calls for a pair of actuators lift the gate away from the intake in a direction substantially orthogonal to the intake plane while the gate plane remains substantially parallel to the intake plane. Kobayashi discloses that as shown in Fig. 5, a pair of supports 12 for connecting the front panel 4 to the main body 1 and an attachment portion thereof with the front panel 4 open. The support 12 is provided with a first support plate 14 having a shaft 14a rotatably supported on the main body 1 at one end and the front panel 4 at the other end, and one end on the main body 1. A second shaft 15a provided with a groove-shaped or elongated hole-shaped receiving portion A1 b and a shaft 15a whose other end is rotatably and slidably attached to the groove-shaped or elongated hole-shaped receiving portion B4b provided on the front panel 4, respectively. The first support plate 14 and the second support plate 1 5 are rotatably connected by a shaft 13 at a substantially central portion. The 11 a is a gear A for integrally rotating the first support plate 14, and is rotationally driven by the drive device 11 via the gear B11 b. In the above configuration, as shown in FIG. 6, when the operation is stopped, the first support plate 14 is rotated counterclockwise by the gears A, B11 a, 11 b that are rotationally driven by the drive device 11, and the second support plate 14 is rotated. The shafts 15a at both ends of the support plate 1 5 slide while rotating, and move away from each other in the vertical direction so that the first support plate 14 and the second support plate 1 5 overlap each other, and the front surface thereof. The panel 4 can be brought into close contact with the main body 1. Further, during operation, when the first support plate 14 is rotated clockwise by the drive device the shafts 1 5a at both ends of the second support plate 1 5 move in the vertical direction. As shown in FIG. 5, the first and second support plates 14 and 1 5 are opened. At this time, since the rotation center of the shaft 14a on the main body 1 side of the first support plate 14 is fixed, the front panel 4 can be moved forward and upward from the main body 1. Fig. 5 also show the gate plane 4 remains substantially parallel to the intake plane after the gate is lifted away from the intake. Therefore, Kobayashi does disclose a pair of actuators lift the gate away from the intake in a direction substantially orthogonal to the intake plane while the gate plane remains substantially parallel to the intake plane. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY